Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  160991(132)                                                                                         Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  TOWNSHIP OF FRASER,                                                                                  Elizabeth M. Welch,
                                                                                                                     Justices
           Plaintiff-Appellant,
                                                                    SC: 160991
  v                                                                 COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN
  HANEY,
             Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion of the Real Property Law Section of the
  State Bar of Michigan to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on March 12, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2021

                                                                              Clerk